There was a motion in this case for a new trial, based upon        (35) the ground of newly discovered evidence. This kind of motion is not debatable before us. It is submitted without argument. We have examined the affidavits filed in support of it, and find that the new evidence is largely cumulative, nor are we satisfied that the defendant exercised due diligence to secure it at the proper time. It has not, therefore, brought its application within the well settled rules governing such cases. Johnson v. R. R., 163 N.C. 431, at p. 453 and cases cited therein. We cannot find in the affidavits offered any sufficient proof of due diligence or of new and substantive evidence, nor are we convinced by the proof offered that any real or material injustice has been done by reason of the unavoidable failure to produce the alleged new evidence at the trial, nor does it appear to us probable that on a new trial a different result will be reached and the right prevail. In such a case, we must deny the request. Warwick v. Taylor, 163 N.C. 68.
Motion denied.
Cited: Haddock v. Stocks, 167 N.C. 71 (5f); Carter v. Reaves,167 N.C. 133 (5f); Lynch v. Veneer Co., 169 N.C. 172 (6g); Deligny v.Furniture Co., 170 N.C. 196 (1f); Deligny v. Furniture Co., 170 N.C. 204
(6g); Smith v. Hancock, 172 N.C. 153 (4g); Hux v. Reflector Co.,173 N.C. 99 (6g); Lynch v. Dewey, 175 N.C. 159 (6g); Gadsden v. Crafts,175 N.C. 361 (1f); Alexander v. Cedar Works, 177 N.C. 537 (7f); McMahanv. Spruce Co., 180 N.C. 641 (6g); Green v. Lumber Co., 182 N.C. 682 (6g);Modlin v. Garrett, 183 N.C. 123 (1f); S. v. Beam, 184 N.C. 742 (4j);Street v. Coal Co., 196 N.C. 181 (6g); Grubbs v. Lewis, 196 N.C. 393
(6g); Watson v. Construction Co., 197 N.C. 590 (6g). *Page 60